 



Exhibit 10.2

EMPLOYMENT AGREEMENT

      EMPLOYMENT AGREEMENT (this “Agreement”), effective as of June 28, 2004
(the “Effective Date”), by and between ITT Industries, Inc., an Indiana
corporation (the “Company”), and Steven R. Loranger (“Executive”).

      WHEREAS, the Company desires to employ Executive and to enter into an
agreement embodying the terms of such employment and considers it essential to
its best interests and the best interests of its stockholders to foster the
employment of Executive by the Company during the term of this Agreement;

      WHEREAS, Executive desires to accept such employment with and
participation in the ownership of the Company and to enter into this Agreement;
and

      WHEREAS, Executive is willing to accept employment on the terms
hereinafter set forth in this Agreement.

      NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties hereby agree
as follows:

      1. Term of Employment. Subject to the provisions of Section 11, this
Agreement shall be effective for a term commencing on the Effective Date and
ending on the day immediately preceding the third anniversary of the Effective
Date (the “Initial Term”); provided, however, that such term shall be
automatically extended for successive twelve (12) month periods unless, no later
than one hundred and eighty (180) days prior to the expiration of the Initial
Term or any extension thereof, either party hereto shall provide written notice
to the other party hereto of its or his desire not to extend the term hereof
(the Initial Term together with any extension period shall be referred to
hereinafter as the “Employment Term”).

      2. Position.



        (a) Executive shall serve as the President and Chief Executive Officer
of the Company. In such position, Executive shall have such authorities,
responsibilities and duties customarily exercised by a person holding that
position, including, without limitation, the authority and responsibility for
the management, operation, strategic direction and overall conduct of the
business of the Company. Executive shall report directly to the Board of
Directors of the Company (the “Board”).           (b) Executive shall become a
member of the Board on the Effective Date. During the Employment Term, Executive
will devote his time and best efforts to the performance of his duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided, however, that Executive may (i) serve as a director, trustee or
officer or otherwise participate in not-for-profit educational, welfare, social,
religious and civic organizations; (ii) with the prior approval of the Board,
serve as a director of any for-profit business which does not compete with the
Company or any of its subsidiaries or affiliates, and (iii) acquire passive
investment interests in one or more entities, to the extent that such other
activities do not inhibit or interfere with the performance of Executive’s
duties under this Agreement, and do not to the knowledge of Executive conflict
in any material way with the policies of the Company or any subsidiary or
affiliate thereof and, to the extent such investment interests exceed 3% of the
outstanding equity interests of any such entity, such entity does not compete in
any material manner with the Company or any subsidiary or affiliate thereof.

      3. Base Salary. During the Employment Term, the Company shall pay
Executive a base salary (the “Base Salary”) at the annual rate of $900,000.00,
payable in regular installments in accordance with the Company’s usual payroll
practices. The Board may from time to time review and increase Executive’s Base
Salary in its sole discretion.

      4. Annual Bonus. During the Employment Term, Executive shall be eligible
to receive an annual cash bonus (the “Bonus” and together with the Base Salary,
“Compensation”) in respect of each full or partial fiscal year of the Company (a
“Fiscal Year” which, as of the Effective Date, is the period





--------------------------------------------------------------------------------



 



January 1 through December 31) ending during the Employment Term, with a target
bonus equal to 100% of Base Salary (“Target Bonus”), a minimum bonus of $0 and a
maximum bonus of 200% of Base Salary (pro rated for partial Fiscal Years of
employment), subject to the terms of the Company’s 1997 Annual Incentive Plan
for Executive Officers and based on the attainment of Company, individual, or
other performance targets established by the Compensation and Personnel
Committee of the Board (the “Compensation Committee”) for such Fiscal Year.
Notwithstanding the foregoing, the Bonus for the 2004 Fiscal Year shall be no
less than $900,000.00. The Bonus for each Fiscal Year shall be paid to Executive
no later than the end of the first calendar quarter following the end of the
Fiscal Year.

      5. Long-Term Incentive Awards.



        (a) Executive shall be granted in Fiscal Year 2005 a long-term incentive
award with an aggregate target value of $4,500,000.00 (the “Incentive Award”).
$1,800,000.00 of the Incentive Award shall be granted in the form of a target
award in that amount pursuant to the terms of the Company’s 1997 Long-Term
Incentive Plan (the “LTIP”) for the “Performance Period” (as defined in the
LTIP) commencing on January 1, 2005 and ending on December 31, 2007. $450,000.00
of the Incentive Award shall be granted in the form of a long-term incentive
award (not under the LTIP) with a target award of that amount, which shall be
earned and payable on terms and conditions identical to those of the LTIP award
described in the preceding sentence. Payment, if any, with respect to each of
the awards described in the preceding two sentences shall be made on or before
March 30, 2008 in the form of cash, unrestricted shares of the Company’s common
stock, $1.00 par value per share (“Shares”), or a combination of cash and Shares
as determined by the Compensation Committee upon the attainment of the
applicable “Performance Measures” (as defined in the LTIP) for such Performance
Period. The other $2,250,000.00 of the Incentive Award shall be in the form of a
nonqualified stock option grant made during the first quarter of Fiscal Year
2005 pursuant to the Company’s 2003 Equity Incentive Plan, to purchase such
number of Shares as shall be determined by the Committee as necessary for such
stock option grant to have a value of $2,250,000.00, determined in a manner
consistent with the valuation methodology followed for other senior executives
of the Company. The stock option grant shall have such vesting, forfeiture and
other terms as are applicable to stock options granted to other senior
executives of the Company.           (b) Executive shall also participate in the
LTIP for the Performance Period commencing on January 1, 2003 and ending on
December 31, 2005, and for the Performance Period commencing on January 1, 2004
and ending on December 31, 2006, with a target award for each such Performance
Period of $1,800,000.00, and with such participation being deemed to have
commenced on January 1, 2003 and January 1, 2004, respectively. In addition,
Executive shall be eligible for an additional long-term incentive award (not
under the LTIP) in respect of each such Performance Period, which shall have a
target award of $700,000.00 and which shall be earned and payable on terms and
conditions identical to those of the LTIP award described in the preceding
sentence in respect of the same Performance Period.           (c) The
determination of the portions of any future long term incentive award to be
delivered in cash and equity incentive shall be the same for Executive as for
other senior executives of the Company.           (d) The determination of
Executive’s target long-term incentive awards for Performance Periods commencing
after January 1, 2005 shall be established by the Compensation Committee based
on its determination of Executive’s performance and market levels of
compensation for CEOs of comparable size companies, in accordance with
procedures used by the Compensation Committee to establish compensation levels
for other senior executives of the Company.           (e) For purposes of this
Agreement, the $450,000.00 target long-term incentive award described in
Section 5(a) and the two $700,000.00 target long-term incentive awards described
in Section 5(b), and each similar future long-term incentive award which is not
granted under the LTIP because of contractual limits on the level of awards
thereunder, shall be collectively referred to herein as the “Phantom LTIP
Awards.”

2



--------------------------------------------------------------------------------



 



      6. Sign-On Equity. On the Effective Date, Executive shall be granted a
nonqualified stock option to purchase 125,000 Shares pursuant to the stock
option agreement attached hereto as Exhibit A, and 125,000 restricted stock
units pursuant to the restricted stock unit agreement attached hereto as
Exhibit B.

      7. Special Pension Arrangement. Upon the termination of Executive’s
employment with the Company for any reason on or after the fifth anniversary of
the Effective Date, Executive shall be entitled to receive from the Company a
special pension arrangement in the form of an annual single life annuity
commencing immediately following Executive’s termination of employment and
payable on a monthly basis, calculated as the Applicable Percentage of
Executive’s average annual Compensation for the five (5) years in which
Executive’s Compensation was the highest (with each “year” for this purpose
being the twelve (12) month period commencing on the Effective Date and each
anniversary thereof), determined in accordance with the following schedule and
without actuarial reduction (but reduced as described in the following
paragraph):

          Applicable Executive’s Age Upon Termination Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

57
    38 %
58
    42 %
59
    46 %
60 or higher
    50 %

      The amount of the annual single life annuity computed pursuant to the
preceding paragraph shall be reduced, but not below zero, by (A) the amount of
annual single life annuity, computed as of the date of Executive’s termination
of employment with the Company, equal to the actuarial equivalent of the
qualified and nonqualified defined benefit pension benefits that Executive is
entitled to receive from any Company and prior employer defined benefit pension
arrangement (other than the nonqualified defined benefit pension arrangement of
Honeywell International Inc. (“Honeywell”)), whether or not paid or payable
prior to, on or following Executive’s termination of employment, and computed as
the actuarial equivalent of a single life annuity commencing at age 65, reduced
(if applicable) for payment commencing prior to age 65 and upon the termination
of Executive’s employment, and (B) the amount of annual single life annuity,
determined as of the date of Executive’s termination of employment with the
Company, which is the actuarial equivalent value of $2,195,000.00 (being the
lump sum payment received by Executive pursuant to the nonqualified defined
benefit pension arrangement of Honeywell upon his termination of employment with
Honeywell) increased by an interest factor of three percent (3%), compounded
annually, from January 19, 2003(1) through the date of Executive’s termination
of employment with the Company.

      Executive also shall be entitled to receive the special pension described
in this Section 7 commencing upon his termination of employment prior to the
fifth anniversary of the Effective Date by the Company without Cause (including
on account of Disability) or by Executive with Good Reason in accordance with
Section 11(a) or 11(c), as applicable; provided that (I) the Applicable
Percentage shall be the product of (X) 38% multiplied by (Y) 20% multiplied by
(Z) the number of anniversaries of the Effective Date which have occurred
through the date of such termination, and (II) the compensation against which
the Applicable Percentage is applied shall be the “Partial Period Average
Compensation,” as defined below, through the date of termination.

      Notwithstanding the foregoing, (A) Executive shall receive an immediate
lump sum payment equal to the actuarial present value of the special pension
described in this Section 7 upon his termination of employment by the Company
without Cause, or by Executive with Good Reason, in accordance with
Section 11(c), in either case upon or following a “Change of Control” (as
defined in Section 11(e)); provided that in that case, (i) the Applicable
Percentage shall be based on Executive’s age at the time of the Change of
Control plus three years, (ii) the Applicable Percentage shall be no less than
38% and (iii) if such termination occurs prior to the fifth anniversary of the
Effective Date, the compensation against which the Applicable Percentage is
applied shall be the



--------------------------------------------------------------------------------

1 The date of payment by Honeywell.

3



--------------------------------------------------------------------------------



 



Partial Period Average Compensation through the date of termination and
(B) subject to the preceding clause (A), if Executive is married on the date as
of which payment of the special pension described in this Section 7 commences,
such pension shall be paid in the form of an actuarially equivalent joint and
100% survivor annuity with Executive’s spouse as the joint annuitant.

      Furthermore, if Executive dies prior to the commencement of payment of the
special pension described in this Section 7, then Executive’s “Beneficiary” (as
defined below) shall receive an immediate lump sum payment equal to the
actuarial equivalent of the benefit to which Executive would have been entitled,
if any, under this Section 7 had Executive’s employment been terminated by the
Company without Cause immediately prior to Executive’s death.

      For purposes of this Section 7, (i) actuarial equivalents shall be
computed by using the actuarial assumptions used by the Company for financial
statement reporting purposes in respect of its U.S. defined benefit pension
plans for the Company’s fiscal year ending immediately preceding Executive’s
termination of employment with the Company, (ii) “Partial Period Average
Compensation” shall mean the Compensation paid during the period from the
Effective Date through the applicable date of Executive’s termination of
employment, or not paid but fully earned and payable in respect of any Fiscal
Year ending prior to such period, multiplied by a fraction, the numerator of
which is 365, and the denominator of which is the number of days elapsed from
the Effective Date through the date of termination, and (iii) “Beneficiary”
shall mean Executive’s beneficiary as last designated in writing by Executive to
the Company prior to Executive’s death or, if there is no such designation,
Executive’s surviving spouse or, if there is no such designation and no such
surviving spouse, Executive’s estate.

      8. Employee Benefits, Fringe Benefits and Perquisites. Executive shall be
provided with employee benefits, fringe benefits and employment and
post-employment perquisites on a basis no less favorable than such benefits and
perquisites are provided by the Company from time to time to the Company’s other
senior executives, or are or were provided to the Company’s former chief
executive officer, and the Company shall, to the extent reasonably practicable,
structure any such benefits and perquisites to comply with any applicable
requirements for tax exemption by Executive. The Company agrees to waive any
waiting periods for Executive and Executive’s dependents with respect to group
coverage under its welfare benefit plans. Without limiting the foregoing,
Executive shall be entitled to:



        (a) Corporate Aircraft. Executive (and Executive’s spouse when she
accompanies him) shall be entitled to use the Company aircraft for business
travel when it is available, and for occasional use for personal travel in
accordance with policies established from time to time by the Board when the
aircraft is not scheduled for use for business purposes. The Company shall
impute income to Executive for personal use of Company aircraft as required by
applicable law.           (b) Business Clubs. The Company shall pay the
initiation fees and membership dues for Executive for at least one business club
reasonably selected by Executive.           (c) Financial Planning. The Company
shall reimburse Executive for the reasonable costs associated with annual
financial and tax planning advice provided by an advisor chosen by Executive in
an amount not less than provided to any of the Company’s other senior
executives.

      9. Vacation. Executive shall be entitled to four (4) weeks annual paid
vacation in accordance with the vacation policy of the Company.

      10. Expense Reimbursement. During the Employment Term, all reasonable
business expenses incurred by Executive in the performance of his duties
hereunder, including expenses related to professional memberships and
associations, shall be reimbursed by the Company in accordance with Company
policies. Executive shall be reimbursed for expenses of relocation in accordance
with the Company’s relocation policy applicable to senior executives (a copy of
which has been previously provided to Executive). In addition, if Executive has
not sold his primary residence within ninety (90) days after the Effective Date,
the Company shall acquire or cause a third party to acquire such residence for
its fair market value as determined by the average of the fair market values
determined by two appraisers reasonably acceptable to Executive and the Company.
Executive shall act in a diligent manner in promptly listing such residence for
sale and attempting to sell it.

4



--------------------------------------------------------------------------------



 



      11. Termination. Notwithstanding any other provision of the Agreement:



        (a) For Cause by the Company. The Employment Term, and Executive’s
employment hereunder, may be terminated at any time by the Company for “Cause”
upon delivery of a “Notice of Termination” (as defined in Section 11(g)) by the
Company to Executive. For purposes of this Agreement, “Cause” shall mean (i) the
willful and continued failure of Executive to perform substantially his duties
with the Company (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties and Executive has failed to
cure such failure to the reasonable satisfaction of the Board, (ii) the willful
engaging by Executive in gross misconduct which results in substantial damage to
the Company, (iii) Executive’s willful violation of a material provision of the
Company’s Code of Conduct, (iv) conviction of, or entry of a pleading of guilty
or no contest by, Executive with respect to a felony, other than a traffic
infraction not involving an intent to commit a crime, or any lesser crime of
which fraud or dishonesty is a material element, (v) Executive’s breach of any
of his representations in Section 16(a) or (vi) Executive’s habitual
intoxication or continued abuse of illegal drugs which materially interferes
with Executive’s ability to perform his assigned duties and responsibilities.
For purpose of this Section 11(a), no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. Cause shall not exist unless and
until the Company has delivered to Executive, along with the Notice of
Termination for Cause, a copy of a resolution duly adopted by a majority of the
Board (excluding Executive) at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i)-(vi) above has
occurred and specifying the particulars thereof in detail.

      If Executive is terminated for Cause pursuant to this Section 11(a), he
shall be entitled to receive only his Base Salary through the date of
termination and he shall have no further rights to any compensation (including
any Base Salary or Bonus) or any other benefits under this Agreement which have
not vested prior to his date of termination. All other benefits, if any, due
Executive following Executive’s termination of employment for Cause pursuant to
this Section 11(a) shall be determined in accordance with the plans, policies
and practices of the Company; provided, however, that Executive shall not
participate in any severance plan, policy or program of the Company.



        (b) Disability, Death or Normal Retirement. The Employment Term, and
Executive’s employment hereunder, shall terminate immediately upon his death or
following delivery of a Notice of Termination by the Company to Executive if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of ninety (90) consecutive days or one-hundred twenty (120) days
during any consecutive six (6) month period to perform his duties with
substantially the same level of quality as immediately prior to such incapacity
(such incapacity is hereunder referred to as “Disability”). Executive may retire
upon achieving age 65 (“Normal Retirement”). Upon termination of Executive’s
employment hereunder for Disability, death or Normal Retirement, Executive or
Executive’s estate (as the case may be) shall be entitled to receive his Base
Salary through the date of termination and any earned but unpaid Bonus for any
calendar year preceding the year in which the termination occurs, together with
a pro rata payment of the Target Bonus and target award for each outstanding
LTIP award and Phantom LTIP Award based on the number of days elapsed during the
applicable performance period (or such greater amount as may be provided under
the LTIP, including as the terms of the LTIP may apply to the Phantom LTIP
Awards). Executive or Executive’s estate (as the case may be) shall have no
further rights to any compensation (including any Base Salary or Bonus) or any
other benefits under this Agreement. All other benefits, if any, due Executive
following Executive’s termination for Disability or death shall be determined in
accordance with the plans,

5



--------------------------------------------------------------------------------



 



  policies and practices of the Company; provided, however, that Executive (or
his estate, as the case may be) shall not participate in any severance plan,
policy or program of the Company.           (c) Without Cause by the Company or
for Good Reason by Executive. The Employment Term, and Executive’s employment
hereunder, may be terminated by the Company without Cause (other than by reason
of Executive’s Disability) following the delivery of a Notice of Termination to
Executive or by Executive for “Good Reason” (as defined below) following the
delivery of a Notice of Termination to the Company. If the Company give a notice
under Section 1 of its desire not to have the term of this Agreement
automatically extended (a “Company Non-Renewal Notice”), then the subsequent
termination of Executive’s employment at the end of the Employment Term shall be
deemed, for all purposes of this Agreement other than as specifically stated
below, as a termination by the Company without Cause; provided that this
sentence shall not apply if the end of the Employment Term following a Company
Non-Renewal Notice falls on or after Executive’s attainment of age 65. If
Executive’s employment is terminated by the Company without Cause (other than by
reason of Executive’s Disability) or by Executive for Good Reason, Executive
shall receive (i) within five (5) days following termination, a lump sum payment
of (A) any earned but unpaid Base Salary through the date of termination,
(B) any earned but unpaid Bonus for any calendar year preceding the year in
which the termination occurs, plus (C) a pro-rata Target Bonus for the year of
termination based on the number of days elapsed in the Fiscal Year prior to such
termination (the “Accrued Obligations”) plus (ii) twenty-four (24) monthly
payments, commencing on the first day of the month immediately following
Executive’s termination of employment, each of which shall be equal to one
twenty-fourth ( 1/24) of the sum of (A) two times his Base Salary (at the rate
then in effect) and (B) two times his Target Bonus; provided that if such
termination is at the end of the Employment Term following the Company giving a
Company Non-Renewal Notice as described above, then Executive shall receive
under this clause (ii) twelve (12) monthly payments, commencing on the first day
of the month immediately following Executive’s termination of employment, each
of which shall be equal to one-twelfth ( 1/12) of the sum of (A) one times his
Base Salary (at the rate then in effect) and (B) one times his Target Bonus. In
addition, upon a termination of Executive’s employment pursuant to this
Section 11(c), the Company shall continue to provide health and other welfare
benefits to Executive and his spouse and dependents, if any, for a two (2) year
period following the date of Executive’s termination, as are provided from time
to time to actively employed senior executives of the Company; provided, that
the Company’s obligation to provide a health or other welfare benefit shall
cease with respect to such benefit at the time Executive becomes eligible for
such benefit from another employer. To the extent that the health and other
welfare benefits provided for in this Section 11(c) are not permissible after
termination of employment under the terms of the benefit plans of the Company
then in effect (and cannot be provided through the Company’s paying the
applicable premium for Executive under COBRA), the Company shall pay to
Executive such amount as is necessary to provide Executive, after tax, with an
amount equal to the cost of acquiring, for Executive and his spouse and
dependents, if any, on a non-group basis, for the required period, those health
and other welfare benefits that would otherwise be lost to Executive and his
spouse and dependents as a result of Executive’s termination. Executive shall
have no further rights to any compensation (including any Base Salary or Bonus)
or any other benefits under this Agreement. All other benefits, if any, due
Executive following a termination pursuant to this Section 11(c), including
benefits, if any, under any long-term incentive award, shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that Executive shall not participate in any severance plan, policy or
program of the Company.



  For purposes of this Agreement, “Good Reason” means:



        (i) (A) any change in the authorities, duties or responsibilities
(including reporting responsibilities) of Executive that is inconsistent in any
material and adverse respect with Executive’s position(s), authorities, duties,
responsibilities or status with the Company (including any material and adverse
diminution of such authorities, duties or responsibilities); (B) any adverse
change in Executive’s title; (C) the failure of Executive to be nominated or
re-elected to the Board; or (D) the failure of Executive to be elected as
Chairman of the

6



--------------------------------------------------------------------------------



 



  Board on or before December 31, 2004 or, at any time thereafter, to be
retained as Chairman of the Board, unless the Board determines that the
positions of Chairman and Chief Executive Officer must be held by different
persons (I) due to an applicable statutory, regulatory or stock exchange
requirement or (II), if such practice is common among companies of similar size
in similar industries to the Company and the Board determines, based on the
written advice of the Company’s or the Board’s outside counsel, that such
practice constitutes best practices corporate governance;           (ii) any
failure by the Company to comply with any of the provisions of Section 3, 4, 5,
6, 7, 8 or 9 of this Agreement;           (iii) the relocation of Executive’s
primary office to a location that is more than fifty (50) miles from both of
(A) the Company’s headquarters in White Plains, New York and (B) Executive’s
residence at the time of such relocation;           (iv) any purported
termination by the Company of Executive’s employment otherwise than as permitted
by this Agreement, it being understood that any such purported termination shall
not be effective for any purpose of this Agreement; or           (v) the
Company’s failure to comply with and satisfy Section 16(h)(ii) of this
Agreement, or the Company’s breach of any of its representations in
Section 16(a);



  provided that a termination by Executive with Good Reason shall be effective
only if, within thirty (30) days following the delivery of a Notice of
Termination for Good Reason by Executive to the Company, the Company has failed
to cure the circumstances giving rise to Good Reason.



        (d) Termination by Executive without Good Reason. The Employment Term,
and Executive’s employment hereunder, may be terminated by Executive without
Good Reason prior to Normal Retirement following the delivery of a Notice of
Termination to the Company. Upon a termination by Executive pursuant to this
Section 11(d), Executive shall be entitled to his Base Salary through the date
of such termination and he shall have no further rights to any compensation
(including any Base Salary or Bonus) or any other benefits under this Agreement
which have not vested prior to Executive’s termination date. All other benefits,
if any, due Executive following termination pursuant to this Section 11(d) shall
be determined in accordance with the plans, policies and practices of the
Company; provided, however, that Executive shall not participate in any
severance plan, policy or program of the Company.           (e) Termination in
Connection with a Change of Control. In the event that the Company terminates
Executive’s employment and this Agreement without Cause or if Executive
terminates his employment and this Agreement for Good Reason within two (2)
years following a Change of Control, then Executive shall be entitled to
receive, instead of the amounts set forth in Section 11(c), the following:



        (i) a lump sum payment of the Accrued Obligations within five (5) days
following the date of termination;           (ii) a lump sum payment of
severance pay equal to the sum of (A) three (3) times his Base Salary (at the
rate then in effect) and (B) three times an amount equal to the highest Bonus
paid to Executive at any time during the three (3) year period prior to the
Change in Control; and           (iii) continued health and other welfare
benefits in accordance with Section 11(c).



  All other benefits, if any, due Executive following Executive’s termination of
employment by the Company without Cause or by Executive for Good Reason under
the circumstances described in this Section 11(e) shall be determined in
accordance with the plans, policies and practices of the Company.



        For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred on the first day that any one or more of the following conditions
has been satisfied:

7



--------------------------------------------------------------------------------



 





        (i) a report on Schedule 13D being filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities and Exchange Act
of 1934 (the “Exchange Act”) disclosing that any “person” (within the meaning of
Section 13(d) of the Exchange Act), other than the Company or any of its
subsidiaries or any employee benefit plan sponsored by the Company or any of its
subsidiaries, is the “beneficial owner” (as such term is described in Rule 13d-3
of the Exchange Act) directly or indirectly of twenty (20%) or more of the
outstanding common stock of the Company;           (ii) any “person” (within the
meaning of Section 13(d) of the Exchange Act), other than the Company or any of
its subsidiaries or any employee benefit plan sponsored by the Company or any of
its subsidiaries, shall purchase shares pursuant to a tender offer or exchange
offer to acquire any common stock of the Company (or securities convertible into
common stock of the Company) for cash, securities or any other consideration,
provided that after consummation of the offer, the person in question is the
“beneficial owner” (as such term is described in Rule 13d-3 of the Exchange Act)
directly or indirectly, of fifteen percent (15%) or more of the outstanding
common stock of the Company (calculated as provided in paragraph (d) of
Rule 13d-3 under the Exchange Act in the case of rights to acquire common
stock);           (iii) the stockholders of the Company approve (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of common stock
of the Company would be converted into cash, securities or other property, other
than a merger of the Company in which holders of common stock of the Company
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger as immediately
before or (B) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of the
Company; or           (iv) a change in the majority of the members of the Board
within a twelve (12) month period unless the election or nomination for election
by the Company’s stockholders of each new director during such twelve month
period was approved by the vote of two-thirds ( 2/3) of the directors then still
in office who were directors at the beginning of such twelve (12) month period.



        (f) Special Rules Regarding Retiree Medical Coverage. Executive shall be
entitled to retiree medical coverage in accordance with the terms of the
Company’s retiree medical arrangement in effect for persons joining the Company
on the Effective Date; provided that, in addition to the terms of eligibility
generally applicable to Executive pursuant to such arrangement and
notwithstanding anything in this Agreement to the contrary, Executive’s
termination of employment after the first anniversary of the Effective Date (i)
by the Company without Cause (including on account of Disability) or by
Executive with Good Reason in accordance with Section 11(a) or 11(c), as
applicable, or (ii) due to Executive’s death, shall be considered a “retirement”
for purposes of such arrangement and entitle Executive to the benefits
thereunder.           (g) Release. Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that any and all
payments to which Executive is entitled under this Section 11 are conditional
upon and subject to Executive’s execution of a general release and waiver, in
such reasonable and customary form as shall be prepared by the Company, of all
claims Executive may have against the Company and its directors, officers and
affiliates, except as to matters covered by provisions of this Agreement that
expressly survive the termination of this Agreement. Such release shall include
a release by the Company and its subsidiaries of all claims against Executive
other than claims as to which all material facts are not actually known to any
member of the Board (other than Executive) at the date of termination.          
(h) Notice of Termination. Any purported termination of employment by the
Company or Executive shall be communicated by a written Notice of Termination to
Executive or the Company, respectively, delivered in accordance with
Section 16(k) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
the Agreement relied upon, the date of termination, and shall set forth in

8



--------------------------------------------------------------------------------



 



  reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. The date of
termination of Executive’s employment shall be the date so stated in the Notice
of Termination, which date, in the event of a termination by Executive pursuant
to Section 11(c) or 11(d) shall be no less than thirty (30)(in the case of a
Section 11(c) termination) or sixty (60)(in the case of a Section 11(d)
termination) days following the delivery of a Notice of Termination; provided,
however, that in the case of a termination for Cause by the Company, the date of
termination shall be the date the Notice of Termination is delivered in
accordance with Section 16(k).

      12. Certain Additional Payments by the Company. In the event that it shall
be determined that any payment or distribution by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 12, such payments
or distributions being referred to herein as “Payments”) would give rise to
liability of Executive for the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or that any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that after payment
by Executive of all Federal, state and local taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income and employment taxes (and any interest and penalties imposed with
respect to such taxes) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. For this purpose, Executive shall be deemed to be in
the highest marginal rate of Federal, state and local taxes. This payment shall
be made as soon as possible following the date of Executive’s termination of
employment, but in no event later than thirty (30) calendar days of such date.
In the event the Gross-Up Payment shall fail to make Executive whole on an
after-tax basis, the Gross-Up Payment shall be recalculated (“Recalculated
Gross-Up Payment”), using Executive’s actual effective tax rate, once it is
known for the calendar year in which the Gross-Up Payment is made, and the
Company shall reimburse Executive for the full amount of any amount by which the
Recalculated Gross-Up Payment exceeds the Gross-Up Payment (“Additional Gross-Up
Payment”). The Gross-Up Payment and any Additional Gross-Up Payment shall be
paid out of the general assets of the Company. In the event the Internal Revenue
Service subsequently adjusts the excise tax computation herein described, the
Company shall reimburse Executive for the full amount necessary to make
Executive whole on an after-tax basis (less any amounts received by Executive
that Executive would not have received had the computations initially been
computed as subsequently adjusted), including the value of any underpaid excise
tax, and any related interest and/or penalties due to the Internal Revenue
Service. The Company shall reimburse Executive on an after-tax basis for all
legal and accounting expenses incurred in connection with the filing of any tax
return or amended tax return with respect to the Excise Tax or the amount
payable under this Section 12 and any dispute with the Internal Revenue Service
regarding the amount of the Excise Tax or the amount payable under this
Section 12. Executive shall confer and cooperate with the Company in any such
dispute with the Internal Revenue Service.

      13. Restrictive Covenants.



        (a) Non-Competition/ Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
its subsidiaries and affiliates and accordingly agrees as follows:



        (i) During the Employment Term and for a period of two (2) years
following the earlier of (A) the expiration of the Employment Term and (B) the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, directly or indirectly, engage in “Competition” in the
“Restricted Territory” (as each such term is defined below). For purposes of
this Section 13, the Company shall be construed to include the Company and its
subsidiaries and affiliates.

9



--------------------------------------------------------------------------------



 





        (1) “Competition” shall mean engaging in, as an employee, director,
partner, principal, shareholder, consultant, advisor, independent contractor or
similar capacity, any business activity or conduct that directly competes with
the business lines in which the Company is engaged both at the time of
termination of employment and at the time of the determination and that during
the last fiscal year ending prior to the date of such termination represented,
or during the fiscal in which such termination occurs is reasonably anticipated
by the Company to represent, at least five percent (5%) of the Company’s
revenues (the “Prohibited Lines”). Notwithstanding anything else in this
Section 13(a), Competition shall not include: (i) engaging in any activity with
the prior written approval of the Company’s Chief Executive Officer, (ii) the
employment by, or provision of services to, an investment banking firm or
consulting firm that provides services to entities that are in Competition with
the Company provided that Executive does not personally represent or provide
services to such entities with regard to businesses in Competition with the
Prohibited Lines, (iii) being employed by, or consulting for, a non-Competitive
division or business unit of an entity that is in Competition with the Company
(and participating in such entity’s employee equity plans) or (iv) any
activities conducted after a Change in Control.           (2) “Restricted
Territory” shall mean any geographic area in which the Company with regard to
the Prohibited Lines did more than nominal business.



        (ii) Notwithstanding anything to the contrary in the Agreement,
Executive may, directly or indirectly, own, solely as an investment, securities
of any person engaged in the business of the Company which are publicly traded
on a national or regional stock exchange or on the over-the-counter market if
Executive (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own five percent
(5%) or more of any class of securities of such person.           (iii) During
the Restricted Period, Executive will not, directly or indirectly, solicit or
encourage to cease to work with the Company, or directly or indirectly hire, any
person who is an employee of or consultant then under contract with the Company
or who was an employee of or consultant then under contract with the Company
within the six (6) month period preceding such activity without the Company’s
written consent.           (iv) During the Restricted Period, Executive will
not, directly or indirectly, solicit, encourage or cause any client or customer
of the Company to cease doing business with the Company, or to reduce the amount
of business such client or customer does with the Company.          
(v) Executive understands that the provisions of this Section 13(a) may limit
his ability to earn a livelihood in a business similar to the business of the
Company but he nevertheless agrees and hereby acknowledges that (A) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (B) such provisions contain
reasonable limitations as to time and scope of activity to be restrained,
(C) such provisions are not harmful to the general public, (D) such provisions
are not unduly burdensome to Executive, and (E) the consideration provided
hereunder is sufficient to compensate Executive for the restrictions contained
in this Section 13(a). In consideration of the foregoing and in light of
Executive’s education, skills and abilities, Executive agrees that he shall not
assert that, and it should not be considered that, any provisions of
Section 13(a) otherwise are void, voidable or unenforceable or should be voided
or held unenforceable.           (vi) It is expressly understood and agreed that
although Executive and the Company consider the restrictions contained in this
Section 13(a) to be reasonable, if a judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of

10



--------------------------------------------------------------------------------



 



  competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.



        (b) Mutual Nondisparagement. Executive agrees (whether during or after
Executive’s employment with the Company) not to issue, circulate, publish or
utter any false or disparaging statements, remarks or rumors about the Company
or its affiliates or the officers, directors, managers or shareholders of the
Company or its affiliates unless giving truthful testimony under subpoena. Upon
the termination of Executive’s employment with the Company, the Company shall
instruct its directors and senior officers not to issue, circulate, publish or
utter any false or disparaging statements, remarks or rumors about Executive
unless giving truthful testimony under subpoena.           (c) Code of Conduct.
Executive agrees (whether during or after Executive’s employment with the
Company) to abide by the terms of the Company’s Code of Conduct.          
(d) Confidentiality/Company Property. Executive shall not, without the prior
written consent of the Company, use, divulge, disclose or make accessible to any
other person, firm, partnership, corporation or other entity, any “Confidential
Information” (as defined below) except while employed by the Company, in
furtherance of the business of and for the benefit of the Company or its
affiliates, or any “Personal Information” (as defined below); provided that
Executive may disclose such information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company and/or its affiliates, as the case may be, or
by any administrative body or legislative body (including a committee thereof)
with jurisdiction to order Executive to divulge, disclose or make accessible
such information; provided, further, that in the event that Executive is ordered
by a court or other government agency to disclose any Confidential Information
or Personal Information, Executive shall (i) promptly notify the Company of such
order, (ii) at the written request of the Company, diligently contest such order
at the sole expense of the Company as expenses occur, and (iii) at the written
request of the Company, seek to obtain, at the sole expense of the Company, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order. For purposes of this Section 13(d),
(i) “Confidential Information” shall mean non-public information concerning the
financial data, strategic business plans, product development (or other
proprietary product data), customer lists, marketing plans and other non-public,
proprietary and confidential information relating to the business of the Company
or its affiliates or customers, that, in any case, is not otherwise available to
the public (other than by Executive’s breach of the terms hereof) and
(ii) “Personal Information” shall mean any information concerning the personal,
social or business activities of the officers, directors, principals,
shareholders, agents and employees of the Company or its affiliates. Upon
termination of Executive’s employment with the Company and its affiliates,
Executive shall return all Company property, including, without limitation,
files, records, disks and any media containing Confidential Information or
Personal Information.           (e) Developments. All discoveries, inventions,
ideas, technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or created or produced by
Executive alone or with others, and in any way relating to the business or any
proposed business of the Company or any of its affiliates of which Executive has
been made aware, or the products or services of the Company or any of its
affiliates of which Executive has been made aware, whether or not subject to
patent, copyright or other protection and whether or not reduced to tangible
form, at any time during the Employment Term (“Developments”), shall be the sole
and exclusive property of the Company. Executive agrees to, and hereby does,
assign to the Company, without any further consideration, all of Executive’s
right, title and interest throughout the world in and to all Developments.
Executive agrees that all such Developments that are copyrightable may
constitute works made for hire under the copyright laws of the United States
and, as such, acknowledges that the Company or one of its affiliates, as the
case may be, is the author of such Developments and owns all of the rights
comprised in the copyright of such Developments and Executive hereby assigns to
the Company without any

11



--------------------------------------------------------------------------------



 



  further consideration all of the rights comprised in the copyright and other
proprietary rights Executive may have in any such Development to the extent that
it might not be considered a work made for hire. Executive shall make and
maintain adequate and current written records of all Developments and shall
disclose all Developments promptly, fully and in writing to the Company promptly
after development of the same, and at any time upon request.

      14. Enforcement. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 13(a), (b), (d) and (e) herein would be inadequate and, in recognition
of this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. In addition, the Company
shall be entitled to immediately cease paying any amounts remaining due or
providing any benefits to Executive pursuant to Section 11 upon a determination
by the Board that Executive has violated any provision of Section 13.

      15. Indemnification.



        (a) The Company agrees that if Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Company’s Board of Directors or,
if greater, by the laws of the State of Indiana, against all cost, expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, employee or agent of the Company
or other entity, with respect to acts or omissions which occurred prior to his
cessation of employment with the Company, and shall inure to the benefit of
Executive’s heirs, executors and administrators. To the fullest extent allowed
by law, the Company shall advance to Executive all reasonable costs and expenses
incurred by him in connection with a Proceeding within 20 calendar days after
receipt by the Company of a written request for such advance. Such request shall
include an undertaking by Executive to repay the amount of such advance if it
shall ultimately be determined that he is not entitled to be indemnified against
such costs and expenses.           (b) Neither the failure of the Company
(including its board of directors, independent legal counsel or stockholders) to
have made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 15(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its board of
directors, independent legal counsel or stockholders) that Executive has not met
such applicable standard of conduct, shall create a presumption that Executive
has not met the applicable standard of conduct.           (c) During his
employment with the Company and thereafter, so long as Executive may have
liability arising out of his service as an officer or director of the Company,
the Company agrees to continue and maintain a directors’ and officers’ liability
insurance policy covering Executive to the maximum extent that the Company
provides such coverage for its active executive officers and directors.

      16. Miscellaneous.



        (a) Executive’s and Company’s Representations. Executive hereby
represents and warrants to the Company that (i) the execution, delivery and
performance of this Agreement by Executive does not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by

12



--------------------------------------------------------------------------------



 



  which he is bound; (ii) Executive is not a party to or bound by an employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity which would interfere in any material respect with the
performance of his duties hereunder; and (iii) Executive shall not use any
confidential information or trade secrets of any person or party other than the
Company and its subsidiaries in connection with the performance of his duties
hereunder. The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement, that the Agreement has been duly
authorized by all necessary corporate action, that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization or any applicable law or regulation and
that this Agreement is enforceable in accordance with its terms. The Company
further represents that, to the knowledge of the Board and the “named executive
officers” on the Company’s latest proxy statement immediately preceding the
Effective Date, all financial reporting by the Company has been in compliance
with all applicable requirements of law.           (b) No Mitigation or Offset.
In the event of any termination of Executive’s employment hereunder, Executive
shall be under no obligation to seek other employment or otherwise mitigate the
obligations of the Company under this Agreement and there shall be no offset
against any amounts due under this Agreement on account of any remuneration
attributable to any subsequent employment that Executive may obtain.          
(c) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK. ANY ACTION TO
ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO (OTHER THAN AN ACTION WHICH
MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 16(i)(ii)) MUST BE BROUGHT
IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN
WESTCHESTER COUNTY, NEW YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT
ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.  
        (d) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.           (e) Entire Agreement/Amendments. This Agreement,
together with the Exhibits hereto, contains the entire understanding of the
parties with respect to the employment of Executive by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. Neither this Agreement nor the Exhibits hereto may
be altered, modified, or amended except by written instrument signed by the
parties hereto. In the event that the terms of any plan under which any award
referenced in this Agreement is granted would limit or restrict in any way any
right provided under this Agreement, the terms of this Agreement shall supercede
the terms of such plan. Sections 12, 13, 14 and 15 survive the termination of
Executive’s employment with the Company, except as otherwise specifically stated
herein.           (f) No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.  
        (g) Severability. In the event that one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

13



--------------------------------------------------------------------------------



 





        (h) Successors.



        (i) This Agreement is personal to Executive and shall not be assignable
by Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors.           (ii) The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.



        (i) Legal Fees, Resolution of Disputes.



        (i) The Company shall reimburse to Executive, or pay directly, upon
submission to the Company of a statement for services, the amount payable by
Executive to an attorney of Executive’s choice that Executive has retained to
advise Executive with regard to the negotiation and execution of this Agreement;
or payable to a financial advisor of Executive’s choice with respect to advice
in connection with this Agreement, provided, however, that (i) the fees charged
by such attorney and advisor are computed at such attorney’s or advisor’s
standard hourly rates, and (ii) such reimbursement or payment shall not exceed,
in the aggregate, $25,000.00.           (ii) Arbitration of Disputes and
Reimbursement of Legal Costs. Any controversy or claim arising out of or
relating to Section 13 of this Agreement (or the breach thereof) shall be
settled by a state or federal court located in Westchester County, New York. Any
controversy or claim arising out of or related to any other provision of this
Agreement shall be settled by final, binding and non-appealable arbitration in
Westchester County, New York by three arbitrators. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Commercial
Rules of the American Arbitration Association (the “Association”) then in
effect. One of the arbitrators shall be appointed by the Company, one shall be
appointed by Executive and the third shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the third arbitrator
within 30 days of the appointment of the second arbitrator, then the third
arbitrator shall be appointed by the Association and shall be experienced in the
resolution of disputes under employment agreements for CEOs of major
corporations. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. If the Executive prevails on any material
issue which is the subject of such arbitration or lawsuit, the Company shall be
responsible for all of the fees of the American Arbitration Association and the
arbitrators (if applicable) and any expenses relating to the conduct of the
arbitration or litigation (including the Company’s and the Executive’s
reasonable attorneys’ fees and expenses). Otherwise, each party shall be
responsible for its own expenses relating to the conduct of the arbitration or
litigation (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association and the arbitrators, if
applicable, equally.



        (j) Qualification, Registration and Trading of Stock. The Company shall
take all actions as may be necessary or desirable to cause any Shares issued to
Executive pursuant to any awards described in this Agreement (including upon the
exercise of any such awards) to be (i) duly authorized, validly issued, fully
paid and nonassessable, (ii) registered, or otherwise qualified, for sale, and
for resale, under state and Federal securities laws to the extent that other
Shares of the

14



--------------------------------------------------------------------------------



 



  same class are then so registered or qualified; provided, however, that in no
event shall the Company be required to prepare and file a Form S-3 reoffer
prospectus, and (iii) listed, or otherwise qualified, for trading on any
securities exchange or securities market on which Shares of the same class are
then listed or qualified.           (k) Notice. For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given if delivered
personally, if delivered by overnight courier service, if sent by facsimile
transmission or if mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile to the respective facsimile numbers, as the case may be, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt; provided, however, that (i) notices sent by
personal delivery or overnight courier shall be deemed given when delivered;
(ii) notices sent by facsimile transmission shall be deemed given upon the
sender’s receipt of confirmation of complete transmission, and (iii) notices
sent by United States registered mail shall be deemed given two days after the
date of deposit in the United States mail.



  If to Executive, to such address as shall most             currently appear on
the records of the             Company.     With a courtesy copy to:    
          Mayer, Brown, Rowe and Maw LLP             190 South LaSalle Street  
          Chicago, IL 60603             Fax: (312) 701-7711             Attn:
Herbert W. Krueger     If to the Company, to:               ITT Industries, Inc.
            4 West Red Oak Lane             White Plains, NY 10604  
          Fax: 914-696-2961             Attn: General Counsel     With a
courtesy copy to:               Paul Weiss, Rifkind, Wharton & Garrison LLP  
          1285 Avenue of the Americas             New York, New York 10019-6064
            Fax: 212-757-3990             Attn: Michael J. Segal



        (l) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.          
(m) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

15



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.



  EXECUTIVE     /s/ STEVEN R. LORANGER  

--------------------------------------------------------------------------------

  Steven R. Loranger     ITT INDUSTRIES, INC.     By: /s/ MARKOS I. TAMBAKERAS  

--------------------------------------------------------------------------------

  Name: Markos I. Tambakeras

  Title: Chairman, Compensation and Personnel Committee of the Board of
Directors of

  ITT Industries, Inc.

16



--------------------------------------------------------------------------------



 



Exhibit A

ITT INDUSTRIES, INC.

2003 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

      THIS AGREEMENT (the “Agreement”), effective as of the 28th day of June,
2004 (the “Grant Date”), by and between ITT Industries, Inc. (the “Company”) and
Steven R. Loranger (the “Optionee”), WITNESSETH:

      WHEREAS, the Company and the Optionee have entered into an Employment
Agreement, dated the date hereof (the “Employment Agreement”), and as an
inducement for the Optionee to enter into and remain in the service of the
Company and as an incentive for increased efforts during such service, the
Company, through the Company’s Compensation and Personnel Committee (the
“Committee”), desires to provide an opportunity for the Optionee to acquire
stock ownership in the Company pursuant to the provisions of the Company’s 2003
Equity Incentive Plan (the “Plan”);

      NOW, THEREFORE, in consideration of the terms and conditions set forth in
this Agreement and pursuant to the provisions of the Plan (which are
incorporated herein as part of this Agreement) and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

      1. Option Grant. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby grants to the
Optionee a Nonqualified Stock Option (the “Option”) to purchase from the Company
all or any part of an aggregate of 125,000 shares of common stock of the Company
(the “Option Shares”), at the purchase price of $83.03 per Option Share (the
“Exercise Price”).

      2. Terms and Conditions. It is understood and agreed that the Option is
subject to the following terms and conditions:



        (a) Expiration Date. The Option shall expire on the tenth (10th)
anniversary of the Grant Date, or, if the Optionee’s employment terminates
before that date, on the date specified in subsection (e) below.          
(b) Exercise of Option. The Option may not be exercised as to any Option Share
until it has become vested in respect thereof.           (c) Vesting. Subject to
Optionee’s continued employment with the Company on each such date, the Option
shall vest and become exercisable as to one third ( 1/3) of the Option Shares on
each of the third, fourth and sixth anniversaries of the Grant Date, such that
the Option is 100% vested on the sixth anniversary of the Grant Date.
Notwithstanding the foregoing, the Option shall vest and become exercisable with
respect to 100% of the then unvested Option Shares upon the first to occur of
the following events:



        (i) termination of the Optionee’s employment due to Optionee’s death or
Disability (as defined, and subject to the provisions set forth, in the
Employment Agreement), termination by the Company without Cause (as defined, and
subject to the provisions set forth, in the Employment Agreement), or
termination by the Optionee with Good Reason (as defined, and subject to the
provisions set forth, in the Employment Agreement); or           (ii) an
Acceleration Event.



        (d) Payment of Exercise Price and Tax Withholding. Permissible methods
for payment of the Exercise Price and for satisfaction of tax withholding
obligations upon exercise of the Option shall be as described in Sections 6.6
and Article 14 of the Plan, or, if the Plan is amended, successor provisions. In
addition to the methods of exercise permitted by Section 6.6 of the Plan, the
Optionee may exercise the Option by way of a broker-assisted cashless exercise
in a manner consistent with the Federal Reserve Board’s Regulation T, unless the
Committee determines that such exercise method is prohibited by law.





--------------------------------------------------------------------------------



 





        (e) Effect of Termination of Employment.           If the Optionee’s
employment terminates before the tenth anniversary of the Grant Date, the Option
shall expire on the date set forth below, as applicable:



        (i) Termination of Optionee’s Employment by the Company for Cause or by
the Optionee without Good Reason. If the Optionee’s employment is terminated by
the Company for Cause or by the Optionee without Good Reason, both the vested
and the unvested portions of the Option shall automatically expire and cease to
be exercisable on the date of the termination of the Optionee’s employment.    
      (ii) Termination of Optionee’s Employment for any reason other than by the
Company for Cause or by the Optionee without Good Reason. If the Optionee’s
employment is terminated for any reason other than by the Company for Cause or
by the Optionee without Good Reason, the unvested portion of the Option shall
automatically expire and cease to be exercisable on the date of the termination
of the Optionee’s employment and the vested portion of the Option shall expire
on the earlier of the first anniversary of the termination of the Optionee’s
employment or the tenth anniversary of the Grant Date.



        (f) Compliance with Laws and Regulations. The Option shall not be
exercised at any time when its exercise or the delivery of shares hereunder
would be in violation of any law, rule, or regulation that the Company may find
to be valid and applicable.           (g) Optionee Bound by Plan and Rules.
Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by the terms and provisions thereof. Optionee agrees to be bound by any
rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option; provided, however, that, in the event
of any conflict between the Plan (or any rules and regulations for administering
the Plan), the terms of this Agreement shall prevail and, provided further, that
any dispute under this Agreement shall be deemed a dispute under the Employment
Agreement and shall be subject to all of the terms and conditions of the
Employment Agreement. Capitalized terms used herein and not otherwise defined
shall be as defined in the Plan.

      This Agreement is issued, and the Option evidenced hereby is granted, in
White Plains, New York, and shall be governed and construed in accordance with
the laws of the State of New York.

      IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by the undersigned Senior Vice President, as of the 28th day of June, 2004.



  ITT INDUSTRIES, INC.



  By:  /s/ SCOTT A. CRUM

 

--------------------------------------------------------------------------------

  Scott A. Crum   Senior Vice President and Director,
Human Resources

OPTIONEE     /s/ STEVEN R. LORANGER  

--------------------------------------------------------------------------------

  Steven R. Loranger

2



--------------------------------------------------------------------------------



 



Exhibit B

ITT INDUSTRIES, INC.

2003 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

      THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
June 28, 2004 (the “Grant Date”), between ITT Industries, Inc. (the “Company”),
and Steven R. Loranger (“Holder”).

RECITALS

      A. The Company has adopted the ITT Industries, Inc. 2003 Equity Incentive
Plan (the “Plan”) (the terms of which are hereby incorporated by reference and
made part of this Agreement).

      B. The Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its shareholders
to award Restricted Stock Units to Holder as an inducement for Holder to enter
into and remain in the service of the Company and as an incentive for increased
efforts during such service, and has advised the Company thereof and instructed
the undersigned officer(s) to award such Restricted Stock Units to Holder,
subject to the restrictions and conditions contained in this Agreement.

AGREEMENTS

      In consideration of services to be rendered to the Company and the other
mutual covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

      1. Definitions. As used in this Agreement, the following terms shall have
the following definitions ascribed to them:



        (a) “Cause” shall have the meaning ascribed to such term in
Section 11(a) of the Employment Agreement.           (b) “Disability” shall have
the meaning ascribed to such term in Section 11(b) of the Employment Agreement.
          (c) “Employment Agreement” shall mean the Employment Agreement between
the Company and Holder, dated the date hereof.           (d) “Good Reason” shall
have the meaning ascribed to such term in Section 11(c) of the Employment
Agreement.           (e) “Qualifying Termination” shall mean Holder’s
Termination of Employment due to Holder’s death or Disability, by the Company
without Cause or by Holder with Good Reason.           (f) “Termination of
Employment” shall mean the time when the employee-employer relationship between
Holder and the Company and its Affiliates is terminated for any reason,
including a Qualifying Termination.

      2. Grant of Restricted Stock Units. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby credits 125,000 Restricted Stock
Units (“Units”) to a separate account maintained for Holder on the books of the
Company (the “Account”). On any date, the value of each Unit shall equal the
Fair Market Value of one share of the common stock of the Company, par value
$1.00 per share (a “Share”).





--------------------------------------------------------------------------------



 



      3. Vesting.



        (a) Subject to the accelerated vesting provisions set forth in
Section 3(b) below, the Units shall vest, on a cumulative basis, with respect to
one third (1/3) of the Units on each of the third, fourth, and sixth
anniversaries of the Grant Date, so as to be 100% vested on the sixth
anniversary thereof (each such date, a “Vesting Date”); provided that Holder is
employed by the Company or an Affiliate of the Company on each such Vesting
Date.           (b) Notwithstanding the foregoing, the Units shall vest as to:



        (i) 100% of the then unvested Units in Holder’s Account upon a
Qualifying Termination; or           (ii) 100% of the then unvested Units in
Holder’s Account upon the occurrence of an Acceleration Event.



  If Holder incurs a Termination of Employment for any reason other than due to
a Qualifying Termination, all Units which have not vested at the time of such
termination shall be automatically forfeited. If Holder incurs a Termination of
Employment by the Company for Cause for any of the grounds described in
clauses (ii), (iv) and (v) of Section 11(a) of the Employment Agreement, any
vested Units that have not been settled prior to the date of such Termination of
Employment shall also be automatically forfeited.

      4. Settlement. One half (1/2) of the Units vesting on each Vesting Date
shall be settled (and, upon such settlement, cease to be credited to Holder’s
Account) upon such Vesting Date and the other one half (1/2) of the Units
vesting on such Vesting Date shall be settled (and, upon such settlement, cease
to be credited to Holder’s Account) within ten (10) days of Holder’s Termination
of Employment, in either case by the issuance to Holder of one Share per vested
Unit.

      5. Dividends. If on any date the Company pays any dividend with respect to
Shares (the “Payment Date”), then the number of Units credited to Holder’s
Account shall on the Payment Date be increased by that number of Units equal to:
(a) the product of (i) the number of Units in Holder’s Account as of the Payment
Date and (ii) the per Share cash amount of such dividend (or, in the case of a
dividend payable in Shares or in property other than cash, the per share
equivalent cash value of such dividend, as determined in good faith by the
Committee), divided by (b) the Fair Market Value of a Share on the Payment Date.
Each additional Unit, or fraction thereof, credited to Holder’s Account in
accordance with the preceding sentence shall vest and be settled at the same
time as the original Units to which they are attributable.

      6. Restrictions. The Units granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. Holder acknowledges and agrees that, with respect to each Unit
credited to his Account, Holder has no voting rights with respect to the Company
unless and until such Unit is settled for a Share.

      7. Taxation. Upon the vesting of any Units, Holder shall be required to
pay to the Company by check the amount of any employment tax withholding that
the Company determines is required. Upon the settlement of vested Units in
Shares, Holder shall be required as a condition of such settlement to pay to the
Company by check the amount of any income tax withholding that the Company
determines is required; provided, that, with the prior written consent of the
Committee, Holder may elect to satisfy such income tax withholding tax
obligation by having the Company withhold from the settlement that number of
Shares having a Fair Market Value equal to the amount of such withholding;
provided, further, that the number of Shares that may be so withheld by the
Company shall be limited to that number of Shares having an aggregate Fair
Market Value on the date of such withholding equal to the aggregate amount of
Holder’s Federal and state income tax liabilities based upon the applicable
minimum statutory withholding rates for Federal and state income tax purposes.

      8. No Effect on Employment. Neither this Agreement nor the Units granted
hereunder shall confer upon Holder any right to, or impose upon Holder any
obligation of, continued employment with the Company and shall not in any way
modify or restrict any right the Company may otherwise have to terminate such
employment.

2



--------------------------------------------------------------------------------



 



      9. Notices. Any notice hereunder to any party shall be effective upon
receipt (or refusal of receipt) and shall be in writing and delivered personally
or sent by telecopy, or certified or registered mail, postage prepaid, as
follows:



        (a) If to the Company:

                ITT Industries, Inc.
4 West Red Oak Lane
White Plains, NY 10604
Attn: General Counsel



        (b) If to Holder, in accordance with the notice provisions of the
Employment Agreement

      or at any other address as any party shall have specified by notice in
writing to the other party.

      10. Miscellaneous.



        (a) All amounts credited to Holder’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company.
Holder’s interest in the Account shall make Holder only a general, unsecured
creditor of the Company.           (b) This Agreement, together with the Plan,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and may not be modified or amended except by a written agreement
signed by the Company and Holder. In the event that any provision of this
Agreement shall conflict with any provision of the Plan, the provision of this
Agreement shall control, except to the extent that the same would violate
applicable law.           (c) Capitalized terms not defined herein shall have
the meaning ascribed to such terms in the Plan.           (d) In the event of
any corporate event or transaction described in Section 4.2 of the Plan, the
Units shall be adjusted in order to prevent any dilution of the benefits to
Holder. The Units shall be subject to adjustment in accordance with Section 13.2
of the Plan.           (e) No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.          
(f) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns and Holder and Holder’s heirs and personal representatives.          
(g) If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.          
(h) The section headings contained herein are for the purposes of convenience
only and are not intended to define or limit the contents of said sections.
Except as may otherwise be expressly provided, all references herein to
“Section” or “Sections” shall mean the applicable section or sections of this
Agreement.           (i) Words in the singular shall be read and construed as
though in the plural and words in the plural shall be read and construed as
though in the singular in all cases where they would so apply.          
(j) This Agreement may be executed in one or more counterparts, all of which
taken together shall be deemed one original.           (k) This Agreement shall
be deemed to be a contract under the laws of the State of New York and for all
purposes shall be construed and enforced in accordance with the internal laws of
said State without regard to the principles of conflicts of law. In the event of
any dispute under this Agreement, such dispute shall be deemed a dispute under
the Employment Agreement and shall be subject to all of the terms and conditions
of the Employment Agreement.

3



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.



  ITT INDUSTRIES, INC.



  By:  /s/ SCOTT A. CRUM

 

--------------------------------------------------------------------------------

  Scott A. Crum   Senior Vice President and Director,   Human Resources    
HOLDER     /s/ STEVEN R. LORANGER  

--------------------------------------------------------------------------------

  Steven R. Loranger

4